IN THE SUPREME COURT OF THE STATE OF DELAWARE

    ANDRE DUBOSE,                          §
                                           §   No. 190, 2022
          Defendant Below,                 §
          Appellant,                       §   Court Below—Superior Court
                                           §   of the State of Delaware
          v.                               §
                                           §   Cr. ID No. 1302011427 (N)
    STATE OF DELAWARE,                     §
                                           §
    Appellee.                              §

                               Submitted: July 13, 2022
                               Decided:   September 13, 2022

Before SEITZ, Chief Justice; VAUGHN and TRAYNOR, Justices.

                                         ORDER

         After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record on appeal, we conclude that the judgment below should be

affirmed on the basis of the Superior Court’s order, dated May 11, 2022, summarily

dismissing the appellant’s second motion for postconviction relief. As the Superior

Court determined, the appellant has not pleaded any circumstances under Rule

61(d)(2)(i) or (d)(2)(ii) that overcome the procedural bars set forth in Rule 61, 1 nor

does he claim that the Superior Court lacked jurisdiction.2




1
    DEL. SUPER. CT. CRIM. R. 61(i).
2
    Id. R. 61(i)(5).
     NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                 BY THE COURT:


                                 /s/ Gary F. Traynor
                                 Justice




                                   2